DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Drawings.  The objections to the Drawings are withdrawn by reason of amendment.
Specification. The objection to the Specification is withdrawn by reason of amendment.
Claims.  The objection to the claims are withdrawn by reason of amendment.
35 USC 112(b).  The rejection of claims 1-6 under 35 USC 112(b) are withdrawn by reason of amendment.

35 USC 101.  
Applicant’s arguments with respect to rejection of claim 1 have been fully considered but are not persuasive.

Applicant asserts that Examiner does not show how recited abstract ideas under the Alice Framework Step 2A prong 1 do not integrate in to a practical application and/or amount to significantly more than the abstract ideas with additional element wherein certain elements are performed “for each of a plurality of runs” (Remarks, p. 17-18 top).
Examiner respectfully disagrees.  Examiner has stated the claim recites this additional element in a manner that merely recites the words “apply it”  with the judicial exception, and that the inventive concept is in the mental and mathematical steps not in the additional element, so as not to integrate into a practical application nor amount to significantly more than the abstract idea. See Non-Final Office Action dated 01/12/22 p. 11 bottom – 12 top. See also MPEP 2106.04(d), “[m]erely recited the words “apply it” (or an equivalent) with the judicial exception” have been found by the courts not to integrate a judicial exception into a practical application. See also MPEP 2106.05.I. the “inventive concept ‘cannot be furnished by the unpatentable law of nature) or natural phenomenon or abstract idea) itself.’”  See also MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement.”

Applicant further asserts that that none of the claim elements fall into the group of Mathematical concepts, because the claim does not expressly recite mathematical relationships, formulas or equations, or calculations but instead are merely based on or involve mathematical concepts (Remarks p. 18- 20 mid).  
Examiner respectfully disagrees.  The claim does not merely “involve” mathematical concepts, but instead the entire claim recites an abstract idea including mental steps and mathematical concepts with the exception of the clause “for each of a plurality of runs”, “apply it’ with respect to the abstract idea.  As to the mathematical concepts specifically no specific language such as formulas, or calculations must be recited.  See MPEP 2106.04(a)(2).I.A, C, “a mathematical relationship may be expressed in words”, “no particular word or set of words indicates a claim recites a mathematical calculation”.   
With respect to the “combining” step this steps combines mathematical equations such as described in the specification p. 10 lines 16-9, x2, x3, sin(x) etc into a final mathematical equation.  This is a mathematical relationship stated in words.
With respect to the “deriving the correlation” step entering values into a mathematical function to determine and output, comparing the output to a value, and selecting the optimum mathematical equation based on this comparison are mathematical calculations stated in words. See specification p. 11 bottom – p. 12 top.

Applicant further asserts that that none of the recited elements b, through d of claim 1 fall within the group of Mental Processes as none of the features are shown to be features that could be practically performed in the human mind  (Remarks p. 20 mid -22).   
Examiner respectfully disagrees. As stated in the Non-Final Office Action the elements as now amended include the following mental steps:
“observing a plurality of data sets each comprising a plurality of first values and at least a second value from a production process, the first values being observed during the production process and the second value(s) being observed from the resulting product, generating a data flow structure representing: - a detecting node, - a plurality of nodes, each node of the plurality of nodes being capable of: - selecting a mathematical function from a predetermined group of functions and - selecting another node of the plurality of nodes or the detecting node,” “- selecting one input node, of the plurality of nodes, for each first value, - sequentially, selecting a mathematical function and a next node of the plurality of nodes or the detecting node, until no more nodes of the plurality of nodes are selected, - logging each selected input node of the plurality of nodes and which first value the selected input node relates to as well as, for each input node and each selected node: - which mathematical function was selected, and - which node or the detecting node was selected”.  
These steps comprise generating a data flow structure, which are steps that can all be performed in the mind , i.e., “observing” and with pen and paper, i.e. selecting a mathematical function, selecting nodes, and logging nodes.
First, beyond arguably reciting “apply it” in the context of a computer process, i.e., “for each of a plurality of runs”, the claim elements to not require a computer or a machine to perform claim limitations.  The preamble does not limit the method to be performed in a computer such as in a “computer implemented method”.  
The observing steps merely state that data has come “from” a production process that manufactures a product.  No steps positively include production process or manufacture steps.  Therefore the observing steps merely require observing data comprising values.  
The generating a data flow structure steps can be performed in the human mind and with pen and paper drawing circles or dots representing nodes and writing a mathematical function associated with each circle or dot, mentally selecting mathematical functions at each circle or dot.  
Similarly, the remaining step of selecting, sequentially selecting, and logging can be performed in the mind and on pen and paper wherein the sequential selecting by drawing a line between nodes until no more nodes are selected and logging using pen and paper the connection between lines to the circles or dots, writing down which mathematical function was selected and not selected.  Nothing in these steps cannot be performed in the mind and using pen and paper.

Applicant further asserts under the Alice Framework step 2A prong 2 that the claim as a whole results in better control of the process to optimize a property quantified or indicated by a value, alternative ingredients determined by reverse calculation from a value which characterizes an optimal or desired final product providing a technological  improvement to another technology or technical field (e.g., a field of process control for a production process to manufacture resulting products, including improving control over properties of the manufactured resulting product(s)) (Remarks, p. 23-26).
Examiner respectfully disagrees.  The asserted technological improvement results not from an improvement in technology, but rather an arguably better mental and mathematical process. See MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement.”  See also MPEP 2106.05.I. the “inventive concept ‘cannot be furnished by the unpatentable law of nature) or natural phenomenon or abstract idea) itself.’”  No improvement in an additional element has been claimed.  Any asserted improvement in the field of process control for a production process to manufacture resulting products, including improving control over properties of the manufactured resulting products flows as a natural consequence of the mental and mathematical steps, not as a result in an improvement in a particular technology.

Applicant further asserts under the Alice Framework step 2B that the claim amounts to significantly more than the abstract idea in that Examiner has not provided a factual determination that additional elements in steps b-d are well understood routine or conventional (Remarks, p. 27-28 mid).
Examiner respectfully disagrees. Examiner maintains as discussed above that the elements b-d comprise that abstract idea, and do not comprise elements to be considered under step 2B. Furthermore examiner has stated that the element “for each of a plurality of runs” merely recites the words “apply it” or merely includes instructions to implement the mental steps and mathematical concepts on a computer or merely uses the tool to perform the abstract idea.  Furthermore, as amended, the judicial exception merely generally links to a particular technological environment.  Examiner has not asserted that elements are well understood, routine, or conventional, therefore a factual determination to support such a conclusion is not necessitated.

Applicant further asserts under the Alice Framework step 2B that the claim amounts to significantly more than the abstract idea because the claim amounts to an inventive concept (Remarks, p. 28 mid).
Examiner respectfully disagrees.  Any novelty arguably claimed is as a direct result of the abstract idea, not as a result of an additional element.  See analysis above with respect to the asserted improvements.

Applicant’s arguments with respect to rejection of claim 4 have been fully considered but are not persuasive.
Applicant asserts claim elements to carry out the production process using the correlation to manufacture the resulting product using the alternative ingredients as a whole integrates the abstract idea into a practical application (Remarks p. 29 mid – 30 top).
Examiner respectfully disagrees.  The additional elements merely generally link the use of the judicial exception to a particular technological environment or field of use. The arguable novelty is in the abstract idea, not in the carrying out of the production process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Under the Alice Framework Step 1 analysis, claim 1 recites a process.
Under Step 2A prong 1, claim 1 recites Mathematical Concepts and Mental process.  The claim recites mathematical relationships and mental steps taken to derive a correlation between observed values.  As described in the specification p. 1 “the present method is capable of estimating or the identification of mathematical correlations between the input values and the output value”.    
The claim recites the following steps in a mental process:
a) observing a plurality of data sets each comprising a plurality of first values and at least a second value from a production process, the production process manufacturing a resulting product, the first values being observed during the process and the second value(s) being observed from the resulting product, 
b) generating a data flow structure representing: 
- a detecting node, 
- a plurality of nodes, each node of the plurality of nodes capable of: 
- selecting a mathematical function from a predetermined group of functions and 
- selecting another node of the plurality of nodes or the detecting node, 
- selecting one input node, of the plurality of nodes, for each first value, 
- sequentially, selecting a mathematical function and a next node of the plurality of nodes or the detecting node, until no more nodes of the plurality of nodes are selected, 
- logging each selected input node of the plurality of nodes and which first value the selected input node relates to as well as, for each input node and each selected node: 
- which mathematical function was selected, and 
- which node or the detecting node was selected, and
The steps comprised in observing, generating a data flow structure are steps that can all be performed in the mind and with pen and paper, i.e. selecting a mathematical function, selecting nodes, and logging nodes.
The observing steps merely state that data has come “from” a production process that manufactures a product.  No steps positively include production process or manufacture steps.  Therefore the observing steps merely require observing data comprising values.  
The generating a data flow structure steps can be performed in the human mind and with pen and paper drawing circles or dots representing nodes and writing a mathematical function associated with each circle or dot, mentally selecting mathematical functions at each circle or dot.  
Similarly, the remaining step of selecting, sequentially selecting, and logging can be performed in the mind and on pen and paper wherein the sequential selecting by drawing a line between nodes until no more nodes are selected and logging using pen and paper the connection between lines to the circles or dots, writing down which mathematical function was selected and not selected.  Nothing in these steps cannot be performed in the mind and using pen and paper.
Furthermore, the claim recites the following steps of mathematical relationships and calculations:
- combining the mathematical functions, on the basis of the logged input nodes, the order of the selected input nodes from each input node and to the detecting node and the mathematical functions of the selected input nodes, into one or more final mathematical functions, and
 d) deriving the correlation by: 
- for each data set of the plurality of data sets and each mathematical function of the one or more final mathematical functions: 
- determining an output value of the final mathematical function by entering the first values of the data set into the final mathematical function, and 
- comparing the output value to the second value of the data set, and
- selecting, from the comparisons, a particular final mathematical function of the one or more final mathematical functions generating the output values corresponding best to the pertaining second values.
The step of combining mathematical functions is performed based on mathematical relationships, i.e. combining mathematical functions based on order and mathematical functions.  The “combining” step this steps combines mathematical equations such as described in the specification p. 10 lines 16-9, x2, x3, sin(x) etc into a final mathematical equation.  This is a mathematical relationship stated in words.
The steps comprised within deriving the correlation are a mathematical calculations and relationships of determining by entering values into the mathematical function, comparing, and selecting the best mathematical function.  These steps are mathematical calculations stated in words. See specification p. 11 bottom – p. 12 top.
Under the Alice Framework Step 2A, prong 2 analysis claims 1-14 recite the following additional element: performing certain steps “for each of a plurality of runs”. The specification does not provide a clear definition of the term “run” but reading the specification in context with terms like “clocking” signal, Examiner interprets “run” to be in the context of a computer process. Given this lack of description or definition, this additional element merely recites the words “apply it” or merely includes instructions to implement the mental steps and mathematical concepts on a computer, or merely uses the computer as a tool to perform the abstract idea.   For these reasons, claim 1 is not integrated into a practical application
Under the Alice Framework step 2B, the innovative concept is in the mental and mathematical steps, not in the additional element to do certain steps in “runs”.  See analysis in step 2A prong 2 above. See MPEP 2106.05.I. the “inventive concept ‘cannot be furnished by the unpatentable law of nature) or natural phenomenon or abstract idea) itself.’”  See also MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement.”  For these reasons, claim 1 when considered as a whole, does not amount to significantly more than the abstract idea.

Claims 2-6 are rejected for at least the reason cited with respect to claim 1.  Claims 2-6 merely further limit mental processes and mathematical concepts recited in claim 1.  With respect to the claim 3 element “synchronously”, this element is not being interpreted as an additional element because the element does not require a computer to perform consistent with the specification, which describes synchronously to include “at least substantially the same time. For example, all nodes may be selected within a period of time before that point in time” and “at a point in time where it has been ascertained that all nodes have made their selections”.  This level of generality and breadth of elapsed time is being interpreted to include synchronously in a period of time as observed by a person before the next point in time, a mental step. 
Claims 2-3, and 5-6 contain no further additional elements that would require further analysis under step 2A prong 2 or step 2B.  
Claim 4 recites the following additional element: “carrying out the production process to manufacture the resulting product”.  The additional elements merely generally link the use of the judicial exception to a particular technological environment or field of use. The arguable novelty is in the abstract idea, not in the carrying out of the production process.  For this reason the claim considered as a whole is not integrated into a practical application nor significantly more than the abstract idea.

Claims 7-11 are commensurate in scope with claims 1-6 and are rejected for the same reasons.  Independent claim 7 differs from claim 1 in aspects of the mental step of the observation step a, wherein the production process results from and values are determined from a number of ingredients.  Furthermore the claim 4 additional elements are recited in claim 7.  For these reasons the claim 1-6 analysis applies equally to claim 7-11.

Allowable Subject Matter
Claims 12-15 are allowed.  Claims 1-11 would be allowable if rewritten to overcome the rejections under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter.  Applicant claims methods, non-transitory computer-readable storage media, and computing devices for deriving a correlation between observed values.  The computing device as in claim 14 comprises a memory storing program code, a processor configured to execute the program code to: 
implement a data flow structure, the data flow structure comprising: a two-dimensional lattice of a plurality of nodes; 
The computing device further comprises: 
a gun that is configured to 
select one node of the plurality of nodes as an input node according to a distribution function associated with the gun, and 
transmit a token to the input node; and a detecting node configured to receive tokens from the plurality of nodes, 
wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or a neighboring node of the plurality of nodes,
select a mathematical function from a predetermined group of functions such that the selected mathematical function is added to a sequence of mathematical functions defining a final mathematical function, or 
select a next node to which to forward the one token, where the next node is the detecting node or another neighboring node of the plurality of nodes, and
 transmit the one token to the selected next node, and 
determine a final mathematical function based on 
causing the gun to transmit the token to the input node,
 tracking a sequence of nodes of the plurality of nodes traversed by the token from the gun to the detecting node, and 
in response to the token being received at the detecting node from the gun via the sequence of nodes, logging a sequence of mathematical functions that are each selected by a separate node of the sequence of nodes, in an order corresponding to an order of the separate nodes of the sequence of nodes, to define the final mathematical function
The primary reason for indication of allowable subject matter is at least the steps in combination with the remaining steps related to the gun and the token.
M. Schmidt et al., Distilling Free-Form Natural Laws from Experimental Data, Science, Vol 324, 2009, (hereinafter “Schmidt”) discloses approaches for determining state equations of systems using an algorithm to search for analytic laws in data captured from synthetic and physical system using various sets of system variables (fig 2, p. 82).  Schmidt further discloses a data flow structure comprising a two dimensional structure of a plurality of nodes (Fig 2c).  Schmidt further discloses deriving a sequence of mathematical functions (Fig 3).  Schmidt does not, however, explicitly disclose at least the steps associated with the gun and token wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or neighboring node perform steps in the flow, transmit the token to the next selected node, and in response to a token being received at a detecting node from the gun vial the sequence of nodes, logging a sequence of mathematical functions.
S.M. Udrescu et al., Al Feynman: A physics-inspired method for symbolic regression, Science Advances, 15 April 2020, (hereinafter “Udrescu”) discloses a recursive multidimensional symbolic regression algorithm that combines neural network fitting with a suite of physics inspired techniques and apply it to 100 equations as a sequence of derived equations (introduction, fig 1).  Udrescu does not, however, explicitly disclose at least the steps associated with the gun and token wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or neighboring node perform steps in the flow, transmit the token to the next selected node, and in response to a token being received at a detecting node from the gun vial the sequence of nodes, logging a sequence of mathematical functions.
W. Cai et al., Heat transfer correlations by symbolic regression, International Journal of Heat and Mass Transfer, 49, 4352-4359, 2006 (hereinafter “Cai”), discloses a methodology that uses symbolic regression to extract correlations by searching for both the form of the correlation equation and the constants in it using tree-structure node representations that enable the closest fit to the experimental data (abstract, section 2.1).  Cai further discloses a data flow structure comprising a two dimensional structure of a plurality of nodes (Fig 1).  Cai further discloses deriving a sequence of mathematical functions (abstract).  Cai further discloses a crossover and mutation technique to interchange parts of tree nodes (section 2.4), but does not, however, explicitly disclose at least the steps associated with the gun and token wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or neighboring node perform steps in the flow, transmit the token to the next selected node, and in response to a token being received at a detecting node from the gun vial the sequence of nodes, logging a sequence of mathematical functions.
M. Cranmer et al., Discovering Symbolic Models from Deep Learning with Inductive Biases, arXiv:2006.11287v1 [cs.LG], 19 Jun 2020 (hereinafter “Cranmer”), discloses an approach to distill symbolic representations by training a Graph Neural Network (GNN) to find the correct known equations of a system (abstract, fig 1, fig 2).  Cranmer further discloses a data flow structure comprising a two dimensional structure of a plurality of nodes (Fig 1, fig 2).  Cranmer further discloses deriving a sequence of mathematical functions (Fig 3).  Cranmer does not, however, explicitly disclose at least the steps associated with the gun and token wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or neighboring node perform steps in the flow, transmit the token to the next selected node, and in response to a token being received at a detecting node from the gun vial the sequence of nodes, logging a sequence of mathematical functions.
US 20080307399 A1 Zhou et al. (hereinafter “Zhou”), discloses a programmed computer for automatically generating computer programs to generate sequences of programs comprising parameters of hidden markov models of a system that are numerically optimized (abstract, fig 3, fig 4).  Zhou discloses generation of sequences of program tokens (abstract, fig 1). Zhou further discloses a data flow structure comprising a two dimensional structure of a plurality of nodes (Fig 2).  Zhou further discloses deriving a sequence of mathematical functions (Fig 4).  Zhou does not, however, explicitly disclose at least the steps associated with the gun and token wherein each node of the plurality of nodes is configured to, in response to receiving one token from the gun or neighboring node perform steps in the flow, transmit the token to the next selected node, and in response to a token being received at a detecting node from the gun vial the sequence of nodes, logging a sequence of mathematical functions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182